IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


FRATERNAL ORDER OF POLICE FORT                : No. 313 WAL 2017
PITT LODGE NO. 1,                             :
                                              :
                    Petitioner                : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                                              :
             v.                               :
                                              :
                                              :
CITY OF PITTSBURGH,                           :
                                              :
                    Respondent                :


                                        ORDER


PER CURIAM

      AND NOW, this 13th day of March, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      1.    Did the Commonwealth Court err when it erroneously concluded that
            the Act 111 Award did not deviate from the Act 47 Plan when the
            plan required a compensation package that was sufficiently
            competitive with those available to police officers in comparable
            political subdivisions, but the award failed to prove one?

      2.    Did the Commonwealth Court err when it erroneously concluded that
            the Act 111 Award did not deviate from the Act 47 Plan, and therefore
            never addressed the award’s failure to determine if it (1) does not
            exceed the limits on expenditures set for the FOP Contract by the
            Act 47 Plan, (2) does not jeopardize the financial stability of the city,
            and (3) is consistent with the policy objectives set forth in Act 47 to
            relieve the financial distress of the city[?]
      3.    Did the Commonwealth Court err when it erroneously concluded that
            the Act 111 Award did not violate Section 252 of Act 47 despite the
            fact that the expenditure limits in the Act 47 Plan were arbitrary,
            capricious, and established in bad faith?